

115 HR 1581 IH: Tribal Digital Access Act of 2017
U.S. House of Representatives
2017-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1581IN THE HOUSE OF REPRESENTATIVESMarch 16, 2017Mr. Ruiz introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to add access to telecommunications and information
			 services in Indian country and areas with high populations of Indian
			 people to the universal service principle relating to access to such
			 services in rural, insular, and high cost areas.
	
 1.Short titleThis Act may be cited as the Tribal Digital Access Act of 2017. 2.Universal service in Indian country and areas with high populations of Indian peopleSection 254(b)(3) of the Communications Act of 1934 (47 U.S.C. 254(b)(3)) is amended by inserting and in Indian country (as defined in section 1151 of title 18, United States Code) and areas with high populations of Indian (as defined in section 19 of the Act of June 18, 1934 (Chapter 576; 48 Stat. 988; 25 U.S.C. 5129)) people after high cost areas.
		